Case: 16-16906   Date Filed: 07/05/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16906
                        Non-Argument Calendar
                      ________________________

                       Agency No. A024-370-860



RODOLFO PERDOMO-RODRIGUEZ,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                              (July 5, 2017)

Before HULL, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-16906     Date Filed: 07/05/2017   Page: 2 of 3


      Rodolfo Perdomo-Rodriguez, a native and citizen of Cuba, petitions for

review of an order affirming the denial of his application to suspend his

deportation. Perdomo challenges the determination that he is ineligible for

suspension of deportation and the decision to grant his motion to sua sponte reopen

his exclusion proceedings. We deny in part and dismiss in part Perdomo’s petition.

      Perdomo is ineligible for suspension of deportation. Although Perdomo was

paroled into the United States and, after being ordered excluded, was reparoled, his

parole was never considered an admission to this country. Parole “allowed

[Perdomo] into the country but [he] remain[ed] constructively at the border,

seeking admission and subject to exclusion proceedings.” See Assa’ad v. U.S. Att’y

Gen., 332 F.3d 1321, 1338 (11th Cir. 2003); see also Leng May Ma v. Barber, 357
U.S. 185, 190 (1958) (“parole . . . is simply a device through which needless

confinement is avoided while administrative proceedings are conducted” and “was

never intended to affect an alien’s status”). To qualify for suspension of

deportation, Perdomo had to have been “physically present” in the United States

for a continuous period. See 8 U.S.C. § 1254 (repealed 1996). Because Perdomo

never made an “entry” to this country, he was excluded instead of deported. See

Landon v. Plasencia, 459 U.S. 21, 25 (1982). As “an alien properly in exclusion

proceedings[, Perdomo was] not entitled to apply for suspension of deportation,

despite being present in the United States on parole for an extensive period of


                                          2
               Case: 16-16906    Date Filed: 07/05/2017    Page: 3 of 3


time.” Matter of Torres, 19 I. & N. Dec. 371, 373 (BIA 1986). We deny that part

of Perdomo’s petition challenging the denial of his application for suspension of

deportation.

      We lack jurisdiction to review the decision to reopen Perdomo’s exclusion

proceedings. Perdomo concedes that he failed to challenge that ruling in his appeal

to the Board. “We lack jurisdiction to consider a claim raised in a petition for

review unless the petitioner has exhausted his administrative remedies with respect

thereto.” Amaya–Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir.

2006). We dismiss this part of Perdomo’s petition.

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                          3